FILED
                             NOT FOR PUBLICATION                             JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR APREZA-REYES,                             No. 08-73661

               Petitioner,                       Agency No. A098-177-120

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Victor Apreza-Reyes, a native and citizen of Mexico, seeks review of a

Board of Immigration Appeals order dismissing his appeal from an immigration

judge’s (IJ) denial of his application for cancellation of removal. We dismiss the

petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Apreza-Reyes failed to show exceptional and extremely unusual hardship to his

U.S. citizen child. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d

975, 979 (9th Cir. 2009).

      Apreza-Reyes’s contentions, that the IJ failed to properly consider and

weigh all evidence of hardship and that the evidence does not support the IJ’s

finding of no hardship to the U.S. citizen daughter, do not raise a colorable due

process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                          2